 Case
  Case2:20-cv-00392-JRG
       2:20-cv-00392 Document
                        Document
                              1-5 3Filed
                                      Filed
                                          12/22/20
                                            12/22/20Page
                                                      Page
                                                         2 of
                                                           1 of
                                                              10 9PageID
                                                                    PageID
                                                               Filed:         #:#:5:42
                                                                      12/11/2020    255
                                                                                     551
                                                                                       PM
                                                                             Lynne Finley
                                                                             District Clerk
                                                                             Collin County, Texas
                                                                             By Alexis Scherff Deputy
                                                                             Envelope ID: 48892862


                                    CAUSE NO. 471-06122-2020


 CINEMARK HOLDINGS, INC.;                        §     IN THE DISTRICT COURT
 CINEMARK USA, INC.; CNMK TEXAS                  §
 PROPERTIES, LLC; CENTURY                        §
 THEATERS, INC.; CINEMARK                        §
 PARTENRS II, LTD.; GREELEY, LTD.;               §     COLLIN COUNTY, TEXAS
 and LAREDO THEATRE, LTD.,                       §
                                                 §
         Plaintiffs,                             §
                                                 §
 v.                                              §     471ST JUDICIAL DISTRICT
                                                 §
 FACTORY MUTUAL INSURANCE                        §
 COMPANY,                                        §
                                                 §
         Defendant.                              §


DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ORIGINAL ANSWER
               TO PLAINTIFFS’ ORIGINAL PETITION

        Defendant Factory Mutual Insurance Company’s (“Defendant” or “FM Global”) files this

Original Answer and Response to Plaintiffs’ Original Petition, and would respectfully show the

Court as follows:

                                              I.
                                        GENERAL DENIAL


        1.         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every allegation contained in Plaintiffs’ Original Petition and demands strict proof

thereof. By this general denial, Defendant demands that Plaintiffs proves every fact in support of

its claims for declaratory judgment, breach of contract, breach of the covenant of good faith and

fair dealing, and violations of the Texas Insurance Code by a preponderance of the evidence. By




DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ORIGINAL ANSWER
                                                                                               PAGE 1
4825-9749-0900V1
 Case
  Case2:20-cv-00392-JRG
       2:20-cv-00392 Document
                        Document
                              1-5 3Filed
                                      Filed
                                          12/22/20
                                            12/22/20Page
                                                      Page
                                                         3 of
                                                           2 of
                                                              109PageID
                                                                  PageID#:#: 256
                                                                              552




this general denial, Defendant further demands that Plaintiffs prove every fact in support of its

exemplary damages claim(s) by clear and convincing evidence.

                                           II.
                             DENIAL OF CONDITIONS PRECEDENT

        2.         Defendant specifically denies that Plaintiffs have satisfied all conditions precedent

to the recovery it seeks in this lawsuit.

                                     Loss During the Policy Period

        3.         Factory Mutual Insurance Company policy number 1051832 issued to Plaintiffs for

the policy period April 30, 2019 to April 30, 2020 (the “Policy”) applies only to loss that occurs

during the Policy period. To the extent that any part of the loss of which Plaintiffs complain did

not occur during this period, the Policy provides no coverage for such loss.

                                       Loss Above the Deductible

        4.         Defendant’s obligation to pay under the Policy extends, if at all, only to a covered

loss that exceeds the applicable Policy deductible(s). If there is an obligation to pay, it applies

only to the amount of covered loss, if any, that exceeds the applicable deductible(s).

                                              Proof of Loss

        5.         Plaintiffs’ claims are barred, in whole or in part, because Defendant has failed to

submit a signed and sworn proof of loss in breach of the Policy.



        6.         Discovery in this matter, as well as the adjustment of the insurance claim, is

ongoing, and Defendant reserves the right to assert that Plaintiffs have failed to satisfy other

conditions precedent to recovery it seeks in this lawsuit.




DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ORIGINAL ANSWER
                                                                                                PAGE 2
4825-9749-0900V1
 Case
  Case2:20-cv-00392-JRG
       2:20-cv-00392 Document
                        Document
                              1-5 3Filed
                                      Filed
                                          12/22/20
                                            12/22/20Page
                                                      Page
                                                         4 of
                                                           3 of
                                                              109PageID
                                                                  PageID#:#: 257
                                                                              553




                                                   III.
                                                DEFENSES

The following defenses are based on information presently known. FM Global reserves the right

to amend this Answer to include additional defenses based on subsequent information. By alleging

the defenses below, FM Global does not admit that it bears the burden of proof or persuasion as to

any issue or element. Subject to the foregoing, FM Global alleges the following defenses:

                                          Failure to State a Claim

        7.         Plaintiffs’ claims are barred, in whole or in part, on the basis that Plaintiffs’ Original

Petition fails to state a claim against Defendant upon which relief can be granted.

                              Failure to Comply with Conditions Precedent

        8.         Plaintiffs have failed to comply with the Policy’s conditions precedent as required

for coverage and as a prerequisite to filing suit against Defendant.

                                                Policy Terms

        9.         Plaintiffs’ claims are subject to all of the terms, conditions, limitations, limits and

sublimits, exclusions, and deductibles set forth in the Policy.

                                    Contamination by Virus Exclusion

        10.        Plaintiffs’ claims are barred, in whole or in part, by the Policy’s exclusion for

contamination, which includes any condition of property due to the actual or suspected presence

of any virus.

                                    Communicable Disease Coverages

        11.        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot show the

actual not suspected presence of communicable disease as required by the Policy, and because the

Policy’s communicable disease coverages are subject to a combined sublimit of $1,000,000 in the

aggregate during any Policy year.

DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ORIGINAL ANSWER
                                                                                                    PAGE 3
4825-9749-0900V1
 Case
  Case2:20-cv-00392-JRG
       2:20-cv-00392 Document
                        Document
                              1-5 3Filed
                                      Filed
                                          12/22/20
                                            12/22/20Page
                                                      Page
                                                         5 of
                                                           4 of
                                                              109PageID
                                                                  PageID#:#: 258
                                                                              554




                                                 Ripeness

        12.        Plaintiffs’ claims are barred, in whole or in part, because Defendant has not denied

Plaintiffs’ insurance claim, and because Plaintiffs have not provided information reasonably

requested by Defendant, and therefore this matter is not ripe for the Court’s consideration.

                                           Failure to Mitigate

        13.        Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs failed to

take all reasonable steps to mitigate, minimize, or avoid the damages allegedly sustained and/or to

protect the property from further damage. Plaintiffs’ recovery under the Policy and the law, if any,

must be offset and reduced accordingly.

                                                Negligence

        14.        Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs’ alleged

damages were caused, in whole or in part, by the negligent acts and/or omissions of Plaintiffs.

                                         Bona Fide Controversy

        15.        A bona fide controversy exists concerning the extent of Plaintiffs’ entitlement to

benefits under the Policy. Defendant and/or its employees, agents, representatives, and adjusters

are entitled to value claims differently from Plaintiffs without facing extra-contractual liability.

Defendant would show that a bona fide controversy exists regarding the existence and/or scope of

coverage for any claim for loss or damage.

        16.        Discovery in this matter, as well as the adjustment of the insurance claim, is

ongoing, and Defendant reserves the right to assert other defenses as they become apparent.




DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ORIGINAL ANSWER
                                                                                                 PAGE 4
4825-9749-0900V1
 Case
  Case2:20-cv-00392-JRG
       2:20-cv-00392 Document
                        Document
                              1-5 3Filed
                                      Filed
                                          12/22/20
                                            12/22/20Page
                                                      Page
                                                         6 of
                                                           5 of
                                                              109PageID
                                                                  PageID#:#: 259
                                                                              555




                                                IV.
                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Factory Mutual Insurance

Company, prays that upon final judgment: (a) all relief requested by Plaintiffs be denied; (b) all

costs be taxed against Plaintiffs; and (c) for such other and further relief to which Defendant may

be justly entitled, whether at law or in equity.

                                               Respectfully submitted,

                                               ZELLE LLP

                                               By:       /s/ Thomas Cook
                                                     Thomas Cook
                                                     Texas Bar No. 00783869
                                                     tcook@zelle.com
                                                     Michael P. O’Brien
                                                     Texas Bar No. 24103418
                                                     mobrien@zelle.com

                                               901 Main Street, Suite 4000
                                               Dallas, TX 75202-3975
                                               Telephone: 214-742-3000
                                               Facsimile:    214-760-8994

                                               ATTORNEYS FOR DEFENDANT                 FACTORY
                                               MUTUAL INSURANCE COMPANY




DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ORIGINAL ANSWER
                                                                                           PAGE 5
4825-9749-0900V1
 Case
  Case2:20-cv-00392-JRG
       2:20-cv-00392 Document
                        Document
                              1-5 3Filed
                                      Filed
                                          12/22/20
                                            12/22/20Page
                                                      Page
                                                         7 of
                                                           6 of
                                                              109PageID
                                                                  PageID#:#: 260
                                                                              556




                               CERTIFICATE OF SERVICE

       A true and correct copy of the forgoing has been served on the following counsel of record
in accordance with TEXAS RULES OF CIVIL PROCEDURE on this 11th day of December 2020 as
follows:

   Jarrett L. Hale                                 Michael S. Levine (Pro Hac Vice)
   Texas Bar No. 24046005                          mlevine@huntonAK.com
   jhale@huntonAK.com
   Abigail M. Lyle                                 HUNTON ANDREWS KURTH LLP
   Texas Bar No. 24095189                          2200 Pennsylvania Avenue, NW
   alyle@huntonAK.com                              Washington, D.C. 20037-1701
   Michael Horne                                   Telephone: (202) 955-1857
   Texas Bar No. 24083200
   mhorney@huntonAK.com                            Rachel E. Hudgins (Pro Hac Vice)
                                                   rhudgins@huntonAK.com
   HUNTON ANDREWS KURTH LLP
   1445 Ross Avenue, Suite 3700                    HUNTON ANDREWS KURTH LLP
   Dallas, TX 75202                                Bank of America Plaza, Suite 4100
   Telephone: (214) 979-3000                       600 Peachtree Street, NE
                                                   Atlanta, GA 30308
                                                   Telephone: (404) 888-4000

                                                   Michael L. Huggins (Pro Hac Vice)
                                                   mhuggins@huntonAK.com

                                                   HUNTON ANDREWS KURTH LLP
                                                   50 California Street, Suite 1700 San
                                                   Francisco, California 94111
                                                   Telephone: (415) 975-3744



 Attorneys for Plaintiffs



                                            /s/ Thomas Cook
                                                 Thomas Cook




DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ORIGINAL ANSWER
                                                                                          PAGE 6
4825-9749-0900V1
     Case
      Case2:20-cv-00392-JRG
           2:20-cv-00392 Document
                            Document
                                  1-5 3Filed
                                          Filed
                                              12/22/20
                                                12/22/20Page
                                                          Page
                                                             8 of
                                                               7 of
                                                                  109PageID
                                                                      PageID#:#: 261
                                                                                  557

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Thomas Cook, Jr. on behalf of Michael O'Brien
Bar No. 24103418
tcook@zelle.com
Envelope ID: 48892862
Status as of 12/14/2020 8:45 AM CST

Case Contacts

Name                BarNumber   Email                   TimestampSubmitted      Status

Jarrett Hale                    jhale@huntonAK.com      12/11/2020 5:42:37 PM   SENT

Thomas HCook, Jr.               tcook@zelle.com         12/11/2020 5:42:37 PM   SENT

Michael P.O'Brien               mobrien@zelle.com       12/11/2020 5:42:37 PM   SENT

Denise Spikes                   dspikes@zelle.com       12/11/2020 5:42:37 PM   SENT

Brynne Manoy                    bmanoy@zelle.com        12/11/2020 5:42:37 PM   SENT

Abigail Lyle        24095189    alyle@HuntonAK.com      12/11/2020 5:42:37 PM   SENT

Michael Horne       24083200    mhorne@huntonak.com     12/11/2020 5:42:37 PM   SENT

Michael Levine                  mlevine@huntonAK.com    12/11/2020 5:42:37 PM   SENT

Rachel Hudgins                  rhudgins@huntonAK.com   12/11/2020 5:42:37 PM   SENT

Michael Huggins                 mhuggins@huntonAK.com   12/11/2020 5:42:37 PM   SENT
              Case
               Case2:20-cv-00392-JRG
                    2:20-cv-00392 Document
                                     Document
                                           1-5 3Filed
                                                   Filed
                                                       12/22/20
                                                         12/22/20Page
                                                                   Page
                                                                      9 of
                                                                        8 of
                                                                           109PageID
                                                                               PageID#:#: 262
                                                                                           558




Copy from re:SearchTX
              Case
              Case 2:20-cv-00392-JRG
                   2:20-cv-00392 Document
                                     Document
                                          1-5 3Filed
                                                  Filed
                                                     12/22/20
                                                        12/22/20Page
                                                                  Page
                                                                     10 9ofof10
                                                                              9 PageID
                                                                                  PageID
                                                                             Filed:          #:
                                                                                             #:11:41
                                                                                    11/24/2020   263
                                                                                                  559AM
                                                                                   Lynne Finley
                                                                                   District Clerk
                                                                                   Collin County, Texas
                                                                                   By Pam English Deputy
                                                                                   Envelope ID: 48384965




Copy from re:SearchTX
